Citation Nr: 0714979	
Decision Date: 05/18/07    Archive Date: 06/01/07

DOCKET NO.  03-33 788	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUE

Entitlement to service connection for esotropia/esophoria, 
also claimed as secondary to service connected diabetes 
mellitus.


REPRESENTATION

Veteran represented by:  The American Legion


ATTORNEY FOR THE BOARD

Catherine Cykowski, Associate Counsel






INTRODUCTION

The veteran had active duty service from January 1961 to 
January 1965 and from March 1967 to November 1986.

The Board notes that a February 2005 statement from the 
veteran raised a claim for an increased rating for service-
connected diabetes mellitus.  That claim is referred to the 
RO for appropriate development.   

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board previously remanded this case in June 2005.  The 
Board requested that the veteran be provided with a VA 
examination to diagnose any current eye disorder and to 
determine whether such disorder is related to any incident 
during the veteran's period of active duty or to the 
veteran's service-connected diabetes mellitus.  The Board 
requested that the claims folder be made available to the 
examiner for review and that the examiner offer a rationale 
for any opinion expressed.  The United States Court of 
Appeals for Veterans Claims (Court) has held that a remand by 
the Board confers on the veteran or other claimant, as a 
matter of law, the right to compliance with the remand orders 
and that VA has a duty to ensure compliance with the terms of 
the remand.  Stegall v. West, 11 Vet. App. 268, 271 (1998).   

The United States Court of Appeals for Veterans Claims 
(Court) has held that the statutory duty to assist includes 
the conduct of a thorough and contemporaneous medical 
examination, one which takes into account the records of 
prior medical treatment, so that the evaluation of the 
claimed disability will be a fully informed one.  Littke v. 
Derwinski, 1 Vet. App. 90, 92 (1990).  The Court has also 
held that a bare conclusion, even one reached by a health 
care professional, is not probative without a factual 
predicate in the record, see Miller v. West, 11 Vet. App. 
345, 348 (1998),  and that an examination that does not take 
into account the records of prior medical treatment is 
neither thorough nor fully informed.  Green v. Derwinski, 1 
Vet. App. 121, 124 (1991).

The veteran had a VA ophthalmology examination in January 
2006.  While the examiner provided detailed findings in the 
examination report, the examiner did not provide an opinion 
as to whether there is an etiological relationship between 
any current eye disorder and any eye complaints that were 
noted during service.  The examining ophthalmologist 
indicated that no records were reviewed in conjunction with 
the examination.  In September 2006, the RO obtained a 
medical opinion from a VA nurse practitioner, based upon a 
review of the veteran's claims file and the January 2006 
examination report.  The examiner found no nexus between the 
veteran's service and any current eye disabilities, including 
esotropia and esophoria.  The examiner did not provide a 
rationale for the opinion provided.  

A remand is necessary in this case to ensure compliance with 
the instructions of the Board's prior remand.  The veteran 
must be afforded an ophthalmologic examination by an examiner 
who has reviewed the claims file, and the examiner's report 
must contain a rationale for any opinions expressed.  

Additionally, it appears that relevant medical evidence 
remains outstanding.  In a February 2007 statement, the 
veteran identified outstanding treatment records that may be 
relevant to this claim.  The duty to assist under the VCAA 
requires VA to assist a claimant in obtaining evidence 
necessary to substantiate a claim.  Under these provisions, 
VA is required to obtain service medical records and relevant 
VA healthcare records and must make reasonable efforts to 
help the veteran obtain other relevant medical records.  It 
does not appear that there has been any attempt the records 
identified by the veteran.   


Accordingly, the case is REMANDED for the following action:

1.  Contact the veteran and obtain current 
authorization for the release of the 
treatment records identified by the 
veteran in January 2007.  Any records 
obtained should be associated with the 
claims file.  The veteran should be 
informed of the status of any request for 
records.    

2.  Schedule the veteran for a VA 
ophthalmologic examination.  The claims 
file should be made available to the 
examiner in conjunction with the 
examination, and the examiner should 
indicate that such a review was conducted.  

3.  After a thorough ophthalmologic 
examination, the examiner should diagnose 
any esotropia or esophoria.  The examiner 
should provide an opinion regarding the 
following questions:

a.  Is it at least as likely as 
not (50 percent or greater 
likelihood) that esotropia or 
esophoria are related to 
service, including in-service 
diagnoses of esotropia, in-
service vision complaints and 
muscle repair surgery during 
service?  The examiner should 
provide a rationale for any 
opinion expressed. 

b.  Is it at least as likely as 
not (50 percent or greater 
likelihood) that esotropia or 
esophoria related to the 
veteran's service-connected 
diabetes?  The examiner should 
provide a rationale for any 
opinion expressed. 

4.  Thereafter, the RO should readjudicate 
the claim on appeal based on all of the 
evidence of record.  If the disposition of 
the claim remains unfavorable, the RO 
should furnish the veteran and his 
representative a supplemental statement of 
the case and afford them an applicable 
opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



